WILLS, J., concurring. The majority attempts to resolve this controversy by reference to federal law alone. I cannot agree with that analysis because the federal regulations require reference to disqualifying offenses “as prescribed by state law.” In my view, the majority implicitly relies on Missouri law to determine this controversy. I believe that the application of Arkansas law would require reversal of the circuit court’s decision, but we have not been |Tnpresented with any sufficient basis to apply Arkansas law to this controversy. I therefore reluctantly concur in the opinion. The majority concludes that the Missouri Department of Revenue (MDR) found that Burdine violated or failed to comply with Missouri law and that such finding constituted a conviction. (“The finding by the MDR, an administrative tribunal, was that Burdine had violated or failed to comply with Missouri law.”) The actual finding that the MDR made, however, was that Burdine was “found to have been arrested/stopped upon probable cause to believe [he] was driving a motor vehicle while the alcohol concentration in the blood was at or above [the limit required by Missouri law].” The Department then stated merely that “[a]dministrative suspension or revocation ... is required by Sections 302.505 and 302.520 RSMo.” I cannot agree that the finding of the MDR, standing alone, evidences a violation of Missouri law or that it is “tantamount” to a conviction of a “disqualifying offense.” Deeper reference to federal law and the laws of Missouri is necessary to reach that conclusion. As an initial matter, the pertinent federal regulations require a state to disqualify a person who is “convicted,” as defined in 49 C.F.R. § 383.5, of a “disqualifying offense” specified in 49 C.F.R. § 383.51. See 49 C.F.R. § 384.215. Section 383.51 sets out the disqualification periods for various offenses, including “being under the influence of alcohol as prescribed by state law.'” 49 C.F.R. § 383.51, Table 1 (emphasis added). The statute is silent, however, as to which state’s law governs and prescribes the disqualifying offense where the conduct occurs in one state and the licensure action occurs in another state. |uThe conduct of being stopped on probable cause for driving under the influence and a later suspension based on that conduct, standing alone, constitutes a disqualifying event under Missouri law, see Mo. Rev.Stat. § 302.755.1(1); Mo.Rev.Stat. § 302.525.3,1 and is defined in Missouri’s Commercial Driver’s License Act as “driving under the influence of alcohol.” This rule is illustrated in Strup v. Director of Revenue, 311 S.W.3d 793 (Mo.2010), cited by the majority. Missouri’s commercial driver’s license (CDL) law defines “driving under the influence of alcohol” as including “[hjaving any state, county, or municipal alcohol-related enforcement contact” pursuant to subsection 3 of section 302.505, see Mo.Rev.Stat. § 302.700(13)(e),2 which includes “any suspension or revocation under sections 302.500 to 302.540.” See also Baber v. Dir. of Revenue, 317 S.W.3d 680 (Mo.Ct.App.2010). |i2This is not the law in Arkansas. Arkansas’s CDL law defines “driving a com-' mercial motor vehicle while under the influence of alcohol,” as “committing any one (1) or more of the following acts in a commercial motor vehicle”: (A) Driving a commercial motor vehicle while the person’s blood alcohol concentration is four-hundredths of one percent (0.04%) or more; (B) Driving while intoxicated in violation of [Ark.Code Ann.] § 5-56-103; or (C) Refusal to undergo such testing as is required by [Ark.Code Ann.] § 5-65-202. Ark.Code Ann. § 27-23-103(15) (Supp. 2009). Having an “alcohol-related enforcement contact” is clearly not included within this definition. In addition, the effect of the dismissal of the underlying criminal charges is different in Arkansas than in Missouri. Arkansas law, like Missouri law, provides for suspension of licensure upon an arrest for driving under the influence. See Ark.Code Ann. § 5-65-402(a)(l)(A), (B)(i) (Repl. 2005). An acquittal or dismissal of a charge of driving under the influence, however, “serves to reverse the suspension, disqualification, or revocation of the driver’s license suspended or revoked under this section.” Ark.Code Ann. § 5-65-402(d)(2)(B)(i) (Supp.2009). In Missouri, on the other hand, an acquittal or dismissal on a charge of driving under the influence does not preclude administrative revocation of a driver’s license. See Mo.Rev. Stat. § 302.505.8. There is no provision in the Missouri statute for reversal of the suspension in such circumstances. These differing definitions of what constitutes “being under the influence of alcohol as prescribed by state law” and the effect of a later dismissal of the criminal charges are what [^present the difficulty in this case, and it is why the parties in this appeal disagree so vehemently about whether Missouri or Arkansas law applies to the controversy. Neither party, however, cites any particularly helpful authority to resolve that issue. Nonetheless, the majority apparently concludes that the federal regulations alone are dispositive of the issue; however, it also relies on Missouri law by way of citation to the Strup decision and indicates that Arkansas law is not relevant to the analysis. Neither party has cited this court to what may be the controlling law on this particular issue — the Arkansas Driver License Compact. See Ark.Code Ann. § 27-17-101 (Repl.2008). Both Arkansas and Missouri are parties to the compact. See Mo.Rev.Stat. § 802.600. Among the purposes of the compact is “[p]romot[ion of] compliance with the laws, ordinances, and administrative rules and regulations relating to the operation of motor vehicles by their operators in each of the jurisdictions where such operators drive motor vehicles.” Ark.Code Ann. § 27-17-101, article 1(b)(1) (Repl.2008). In addition, the compact is intended to [m]ake the reciprocal recognition of licenses to drive and eligibility therefor more just and equitable by considering the overall compliance with motor vehicle laws, ordinances, and administrative rules and regulations as a condition precedent to the continuance or issuance of any license by reason of which the licensee is authorized or permitted to operate a motor vehicle in any of the party states. The compact has been adopted by forty-five states and has been interpreted as applying to commercial drivers’ licenses as well as operators’ licenses. See Strong v. Neth, 267 Neb. 523, 676 N.W.2d 15 (2004). | uThe compact contains a definition of “conviction” similar to that found in 49 C.F.R. § 383.5, defining the word as: a conviction of any offense related to the use or operation of a motor vehicle which is prohibited by state law, municipal ordinance, or administrative rule or regulation, or a forfeiture of bail, bond, or other security deposited to secure appearance by a person charged with having committed any such offense, and which conviction or forfeiture is required to be reported to the licensing authority. Ark.Code Ann. § 27-17-101, article 11(c). The compact further requires licensing states to give effect to convictions that occurred in other compact states, as follows: (a) The licensing authority in the home state, for the purposes of suspension, revocation, or limitation of the license to operate a motor vehicle, shall give the same effect to the conduct reported, pursuant to Article III of this compact, as it would if such conduct has occurred in the home state, in the case of convictions for: [[Image here]] (2) Driving a motor vehicle while under the influence of intoxicating liquor or a narcotic drug, or under the influence of any other drug to a degree which renders the driver incapable of safely driving a motor vehicle[.] [[Image here]] (c) If the laws of a party state do not provide for offenses or violations denominated or described in precisely the words employed in subdivision (a) of this article, such party state shall construe the denominations and descriptions appearing in subdivision (a) hereof as being applicable to and identifying those offenses or violations of a substantially similar nature, and the laws of such party state shall contain such provisions as may be necessary to ensure that full force and effect is given to this article. (Emphasis added.) Thus, in certain instances, the Compact requires a licensing authority of the home state to give the same effect to the conduct reported as if such conduct had occurred in the home state. It may be the case that the pertinent Arkansas and Missouri statutes are not of a | ^“substantially similar nature,” for purposes of the Compact. As noted above, however, neither party has cited this court to the Compact or addressed its potential impact or applicability. It is the appellant’s burden to demonstrate that reversible error exists. See Qualls v. Ferritor, 329 Ark. 235, 947 S.W.2d 10 (1997). I therefore must reluctantly concur and agree to affirm the circuit court.  . Section 302.755.1(1) provides that a "person is disqualified from driving a commercial motor vehicle for a period of not less than one year if convicted of a first violation of [d]riving a motor vehicle under the influence of alcohol or a controlled substance, or of an alcohol-related enforcement contact as defined in subsection 3 of section 302.525." (Emphasis added.) Subsection 3 of section 302.525, in turn, defines “alcohol-related enforcement contacts” as including: any suspension or revocation under sections 302.500 to 302.540, any suspension or revocation entered in this or any other state for a refusal to submit to chemical testing under an implied consent law, and any conviction in this or any other state for a violation which involves driving while intoxicated, driving while under the influence of drugs or alcohol, or driving a vehicle while having an unlawful alcohol concentration. (Emphasis added.)   . Subsection 13 of Mo.Rev.Stat. § 302.700 was amended in 2004 to include, in the definition of "driving under the influence of alcohol,” the driving of either a commercial or a noncommercial motor vehicle. See 2004 Mo. Legis. Serv. 1043 (West). In this case, Bur-dine was driving his personal vehicle at the time he was stopped.